                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID BROWN AND KIRSTIN                 :          CIVIL ACTION
BROWN, h/w, Individually and as         :
Guardians of Justin Brown               :
                                        :
       v.                               :
                                        :
BOARD OF DIRECTORS OF ROSE TREE :
MEDIA SCHOOL DISTRICT, ROSE TREE :
MEDIA SCHOOL DISTRICT, PENNCREST :
HIGH SCHOOL, STEVEN SILVA, ALISA :
HERMAN-LIU, LYNNE LOUISE HEALY          :
a/k/a Lynne Louise Healy-Castagna and :
CHRISTOPHER CASTAGNA, Individually :
and as Parents/Legal Guardians of Minor :
Defendant J.H., J.H., A Minor, CYNTHIA :
MARTIN and JOHN DOE, Individually       :
and as Parents/Legal Guardians of       :
Minor Defendant A.H., A.H., A Minor     :          NO. 19-836

                               MEMORANDUM OPINION

Savage, J.                                                          December 30, 2019

      Justin Brown and his parents (collectively, “Brown”) bring this action against

Penncrest High School, the Rose Tree Media School District, its directors, the principal,

and the nurse (the “School District Defendants”), his classmate J.H. and J.H.’s parents

(the “Healy Defendants”), and his classmate A.H. and A.H.’s parents (the “Martin

Defendants”) for claims arising from an assault occurring in the school cafeteria. We have

already dismissed the federal claims against the School District Defendants. The

remaining claims are supplemental state law causes of action against the Healy and the

Martin Defendants. The Martin Defendants have moved to dismiss the amended

complaint for lack of subject matter jurisdiction, contending there are no federal claims

and no diversity of citizenship to support jurisdiction under either 28 U.S.C. §§ 1331 or



                                            1
1332.

                                             BACKGROUND

        Justin Brown alleges that on March 1, 2017, he was eating lunch in the Penncrest

High School cafeteria when defendant J.H. grabbed him and slammed his face into the

table. 1 J.H. then punched him, breaking his nose and bones in his face. 2 Defendant A.H.

recorded a video of the assault and later shared it on social media. 3 Brown suffered

injuries to his face, eyes, and brain, including a concussion, a broken nose, facial

disfigurement, and neurological damage. 4 He alleges that he was bedridden after the

attack for at least six weeks. 5

        Brown and his parents filed this action on February 26, 2019, and amended the

complaint on June 18, 2019. 6 They asserted federal claims under the Americans with

Disabilities Act, the Rehabilitation Act, Title IX, and Section 1983 against the School

District Defendants. 7 They allege state law claims for battery, civil conspiracy, intentional

infliction of emotional distress, negligent infliction of emotional distress, and negligence

against the Healy and the Martin Defendants. 8

        On July 24, 2019, we granted the School District Defendants’ uncontested motion


        1   Pls.’ Am. Compl. at ¶¶ 21-22 (ECF No. 17).
        2   Id.

        3   Id. at ¶ 21.

        4   Id. at ¶ 32.
        5   Id. at ¶ 33.

        6   Pls.’ Compl. (ECF No. 1); Pls.’ Am. Compl.

        7   Pls.’ Am. Compl. at ¶¶ 66-146.

        8   Id. at ¶¶ 147-182.


                                                     2
to dismiss the federal claims against them. 9 On September 5, 2019, default was entered

against the Healy Defendants for failing to appear or otherwise respond to the

complaint. 10 On November 9, 2019, each Martin Defendant filed a motion to dismiss for

lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). 11

                                               DISCUSSION

       The Martin Defendants assert that after the claims conferring federal question

jurisdiction were dismissed, the only remaining claims are the supplemental state law

causes of action in Counts VI, VII, VIII, and X against the Healy and the Martin

Defendants. They request we decline to exercise supplemental jurisdiction. Brown

counters that we should retain jurisdiction because we are “about to enter judgment on

the same five (5) state law claims” against the Healy Defendants. 12 Brown argues that “in

the interests of judicial economy, convenience, and fairness, the Court can just as easily

hear claims against the Martin Defendants.” 13

       “Where the claim over which the district court has original jurisdiction is dismissed

before trial, the district court must decline to decide the pendent state claims unless

considerations of judicial economy, convenience, and fairness to the parties provide an

affirmative justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)

(emphasis in original) (citing Borough of West Mifflin v. Lancaster, 45 F.3d 780, 788 (3d

Cir. 1995)); 28 U.S.C. § 1367(c)(3).


       9   July 24, 2019 Order (ECF No. 30).

       10   Pls.’ Req. for Default (ECF No. 32).

       11   Mots. to Dism. (ECF Nos. 37, 38, and 39).
       12   Pls.’ Resp. at 6.

       13   Id.

                                                    3
        There is no reason to retain jurisdiction over Brown’s state law claims against

either the Martin or the Healy Defendants, which may be asserted in state

court. 14 Pennsylvania allows litigants to transfer a case dismissed from federal courts for

lack of jurisdiction to state court by promptly filing certified transcripts of the final judgment

and pleadings from the federal action. 42 Pa. C.S.A. § 5103(b); Williams v. F.L. Smithe

Machine Company, 577 A.2d 907, 910 (Pa. Super. 1990). Pennsylvania courts then treat

such a transferred case as filed in state court as of the date the case was filed in federal

court. 42 Pa. C.S.A. § 5103(a). Following a jurisdictional dismissal of state claims from

federal court under 42 U.S.C. § 1367, a plaintiff has the amount of time that remained on

the limitations period at the time they filed the federal action plus a thirty-day grace period

to re-file in state court. Artis v. District of Columbia, 138 S. Ct. 594, 598 (2018).

        Although default has been entered against the Healy Defendants, judgment has

not been entered. The status of the case against the Healy Defendants is not an

impediment to pursue a judgment against them in state court. With respect to the state

law claims for battery, civil conspiracy, intentional infliction of emotional distress, negligent

infliction of emotional distress, and negligence, we shall decline to exercise supplemental

jurisdiction. Therefore, we shall grant the Martin Defendants’ motion to dismiss without

prejudice to Brown transferring the case to the Pennsylvania court so he may pursue his



        14 Although the Healy Defendants are not parties to the motions to dismiss, we may dismiss claims
against them if the claims suffer from the same defects raised in the moving parties’ motions. Minn. Lawyers
Mut. Ins. Co. v. Ahrens, 432 F. App’x 143, 148 (3d Cir. 2011) (quoting Bryson v. Brand Insulations, Inc.,
621 F.2d 556, 559 (3d Cir. 1980) (stating that the court may sua sponte dismiss a claim as to non-moving
defendants where the inadequacy of the claim is clear)). A claim against a non-moving party may be
dismissed if the claims against all defendants are “integrally related” or where the non-moving defendants
are in a similar position to the moving defendants. Bonny v. Soc’y of Lloyd’s, 3 F.3d 156, 162 (7th Cir.
1993). Therefore, because the Healy Defendants and the Martin Defendants are in the same position, we
consider the Martin Defendants’ motions to dismiss as applying to the Healy Defendants.


                                                     4
claims against them and the Healy Defendants.




                                         5
